940 N.E.2d 1159 (2011)
Frank CHRISTIAN, respondent,
v.
LINCOLN AUTOMOTIVE COMPANY, petitioner.
No. 111178.
Supreme Court of Illinois.
January 26, 2011.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Third District, is directed to vacate that portion of its judgment in Christian v. Lincoln Automotive Co., 403 Ill.App.3d 1038, 343 Ill. Dec. 462, 934 N.E.2d 1065 (2010), addressing the second part of the certified question dealing with whether "the trial court abused its discretion in denying defendants' motion to dismiss for lack of diligence pursuant to Supreme Court Rule 103(b)," but only as it pertains to defendant Lincoln Automotive Company. Plaintiff has not sought leave to appeal from the appellate court's judgment. The appellate court is directed to remand the matter to the circuit court to address defendant Lincoln Automotive Company's motion to dismiss under the standards enunciated by the appellate court in resolving the first part of the certified question.